
	
		II
		112th CONGRESS
		2d Session
		S. 3383
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2012
			Mr. Vitter (for himself
			 and Mr. Sessions) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To reject the final 5-year Outer Continental Shelf Oil
		  and Gas Leasing Program for fiscal years 2012 through 2017 of the
		  Administration and replace the plan with a 5-year plan that is more in line
		  with the energy and economic needs of the United States.
	
	
		1.Extension of leasing program
			(a)In generalSubject to subsection (c), the Draft
			 Proposed Outer Continental Shelf Oil and Gas Leasing Program 2010–2015 issued
			 by the Secretary of the Interior (referred to in this section as the
			 Secretary) under section 18 of the Outer Continental Shelf Lands
			 Act (43 U.S.C. 1344) shall be considered to be the final oil and gas leasing
			 program under that section for the period of fiscal years 2012 through
			 2017.
			(b)Final environmental impact
			 statementThe Secretary is
			 considered to have issued a final environmental impact statement for the
			 program applicable to the period described in subsection (a) in accordance with
			 all requirements under section 102(2)(C) of the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4332(2)(C)).
			(c)ExceptionsLease
			 Sales 214, 232, and 239 shall not be included in the final oil and gas leasing
			 program for the period of fiscal years 2012 through 2017.
			(d)Eastern Gulf of
			 Mexico not includedNothing in this section affects restrictions
			 on oil and gas leasing under the Gulf of Mexico Energy Security Act of 2006 (43
			 U.S.C. 1331 note; Public Law 109–432).
			
